57 F.3d 1065NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Kendall H. BREEDLOVE, Plaintiff-Appellant,v.James R. HART;  Calvin W. Phillips, Defendants-Appellees.
No. 95-1071.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  June 19, 1995.

Kendall H. Breedlove, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his action pursuant to Fed.R.Civ.P. 4(m) for failure to serve Defendants within 120 days after commencing his action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  Breedlove v. Hart, No. CA-94-848-A (E.D. Va.  Nov. 18, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Appellant's motions to amend the case caption, to publish the opinion, to certify the case to the Attorney General of Virginia under Fed.  R.App. P. 44, to vacate a prior order from this Court, and to object to the admissibility of a docket sheet into evidence